      Case 1:20-cv-01857-TSC Document 1 Filed 07/10/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF COLUMBIA



MAJ CONSTRUCTION                              )
5025-A BACKLICK RD                            )
ANNANDALE VIRGINIA, 22003                     )

                       Plaintiff )
vs.                              )
                                 )
UIP GENERAL CONTRACTING, INC     )
140 Q STREET, NE, SUITE 140B     )
WASHINGTON, DC 20002             )
                                 )
                  Defendant      )
                             COMPLAINT



NOW Comes Plaintiff Maj Construction, through undersigned counsel, and states as

follows:

                                       Introduction

       Maj Construction had a Subcontract to work on property located at 211 Elm St,

Washington DC 20001. Maj Construction completed all the construction work and did

not receive the final payment. Maj Construction is owed $163,629.12 as final payment

for the project. In addition, Maj Construction had given a discount to Defendant UIP

General Contracting, Inc (“UIP”) in order to receive a right of first refusal in the next

construction job which was close to the Carver Hall Apartments. However, Defendant

UIP did not honor the right of first refusal and the construction job is already underway

without Maj Construction ever being asked to bid. As such Maj Construction did not get

the benefit and the discount does not apply. The discount provided was $12,250.

Defendant UIP owes a total of $175,879.12.


                                              1
  Case 1:20-cv-01857-TSC Document 1 Filed 07/10/20 Page 2 of 5




                                JURISDICTION

1. Jurisdiction is proper under 28 USC § 1331 and 1332. Defendant is a citizen of

   Washington, DC and plaintiffs are citizens of the Commonwealth of Virginia.

   The matter in dispute is over $75,000

2. Venue is proper under 28 USC 1391 (b)(1) as the property is located within this

   District.

                                       PARTIES

3. Plaintiff Maj Construction, Inc is a corporation formed under the laws of the

   Commonwealth of Virginia and has its principal place of business in the

   Commonwealth of Virginia.

4. Defendant UIP General Contracting, Inc is a corporation formed under the laws of

   Washington District of Columbia and has its principal place of business in

   Washington District of Columbia.

                             FACTUAL BACKGROUND

5. On June 8, 2018, Maj Construction entered into a Subcontract Agreement with

   UIP General Contracting, Inc (“UIP”).

6. The contract was for construction work on property located at 211 Elm St, LLC

   Washington, DC 20001, known as the “Carver Hall” project.

7. Maj Construction performed the work according to the subcontract.

8. During the subcontract, UIP provided Maj Construction with change orders to the

   scope of work.

9. Maj Constructions performed the extra work.




                                        2
  Case 1:20-cv-01857-TSC Document 1 Filed 07/10/20 Page 3 of 5




10. The work was accepted by the general contractor, UIP.

11. Maj Construction complete all its work and the property was inspected by the

   District of Columbia Government and all work was approved.

12. Afterwards, Maj Construction reached out to UIP and asked to be paid.

13. In an email on January 30, 2020, Mr. Ed Vivas, Sr. Vice president of Operations

   for UIP stated to Mr. Don Rossi of Maj Construction that they were shorthanded

   of accountants and would be sending the payments in 2 weeks. (Exh 1).

14. In an email on February 7, 2020, Germana Bueno, Project Accountant, for UIP

   stated that the checks were “going around for approval.” (Exh 2).

15. However, despite promises, full balance was not paid.

16. In an email on February 12, 2020, Mr. Vivas stated that the checks were ready.

17. When Maj Constructions went to get the checks, they were not for the full

   amount, just for half. (Exh 3)

18. UIP has had ample opportunity to pay Maj Construction.

                                   COUNT I
                              BREACH OF CONTRACT

19. Plaintiff assert and allege all statements and allegations made above and made

   herein.

20. Plaintiff Maj Construction and Defendant UIP had a valid contract, the

   Subcontract Agreement.

21. Plaintiff Maj Construction performed in accordance with the Subcontract

   Agreement.

22. Plaintiff Maj Construction is still owed $163,629.12 for work done in accordance

   with the Subcontract Agreement.



                                        3
      Case 1:20-cv-01857-TSC Document 1 Filed 07/10/20 Page 4 of 5




   23. Defendant UIP is aware of its contractual obligations under the Subcontract

       Agreement with Maj Construction.

   24. Defendant UIP is aware of the balance of $163,629.12 owed to Plaintiff Maj

       Construction.

   25. Defendant UIP has not disputed that it owed $163,629.12 to Maj Construction.

   26. Defendant UIP had breached its contract, Subcontract Agreement, with Maj

       Construction by not paying $163,629.12.

   27. Maj Construction has been damaged in the amount of $163,629.12.

                                          COUNT II
                                     BREACH OF CONTRACT

   28. Plaintiff assert and allege all statements and allegations made above and made

       herein.

   29. Plaintiff Maj Construction and UIP had an agreement that UIP would give Maj

       Construction the right of first refusal on UIP’s next construction project near the

       Carver Hall Apartments.

   30. In consideration for that right of first refusal, Maj Construction gave UIP a

       discount of $12,250 on the Carver Hall project.

   31. UIP’s next project started without Maj Construction ever being giving the

       opportunity to bid on it.

   32. Defendant UIP breached that agreement by not giving Plaintiff Maj Construction

       the right of first refusal for its next project.

   33. Plaintiff Maj Construction was damaged in the amount of $12,250.

WHEREFORE, Plaintiff Maj Construction respectfully requests the Court:




                                                4
       Case 1:20-cv-01857-TSC Document 1 Filed 07/10/20 Page 5 of 5




        1. Declare that Defendant UIP breached the Subcontract Agreement with Maj

Construction.

        2. Declare that Defendant UIP breached its agreement with Maj Construction to

give it a right of first refusal for its next project.

        3. Award damages in the amount of $175,789.12

        4. Award Attorney’s fees and court costs.

        5. Award any additional relief that the Court deems appropriate.



                                                         Respectfully Submitted,

                                                         MAJ CONSTRUCTION, INC

                                                         /s/ Faisal Gill
                                                         _________________________
                                                         Gill Law Firm
                                                         Faisal Gill (# 497312)
                                                         5025 Backlick Rd
                                                         Suite B
                                                         Annandale, VA 22003
                                                         202-570-8223
                                                         213-260-8255
                                                         fgill@glawoffice.com




                                                  5
